Citation Nr: 0947797	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part denied entitlement 
to an increased rating in excess of 30 percent for service-
connected PTSD. 

In a June 2007 rating decision, the RO granted an increased 
rating of 50 percent for PTSD, effective January 4, 2006, the 
date of the claim.  A Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the appeal remains before the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from October 27, 2005, to September 13, 
2007, the Veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as social relations, activities of daily living, judgment, 
thinking, or mood without total occupational and social 
impairment.

2.  For the period beginning September 13, 2007, the 
Veteran's PTSD has been manifested by total impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  




CONCLUSIONS OF LAW

1.  For the period from October 27, 2005, to September 13, 
2007, the schedular criteria for a disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A.  
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2009).

2.  For the period beginning September 13, 2007, the 
schedular criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A.  
§ 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the veteran's court's decision were not disturbed 
by the Federal Circuit's decision. 

In a letter issued in January 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA PTSD examination in 
December 2007 for his increased rating claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Increased rating for the period from October 27, 2005, to 
September 13, 2007

In an October 2001 rating decision, the Veteran was granted 
service connection for PTSD with an initial 30 percent 
disability rating assigned, effective March 20, 2001.  Notice 
of this decision was provided on December 5, 2001.  The 
rating decision was unappealed and became final.  The Veteran 
submitted an informal claim for an increased rating for PTSD 
in January 2006 in the form of treatment records showing an 
increase in PTSD symptomatology.  Therefore, the relevant 
focus for adjudicating the Veteran's claim is the period 
beginning with January 2005, one year prior to the Veteran's 
claim for an increase rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evidence of record demonstrates that the Veteran's 
service-connected PTSD more closely approximates a 70 percent 
rating.  As noted above, the criteria for a 70 percent rating 
are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Bowling v. Principi, 
15 Vet. App. 1, 11-14 (2001).  

VA medical center (VAMC) treatment records for this period 
show that the Veteran reported symptoms of hypervigilance, 
hyperstartle reaction, irritability, sleep disturbance, 
nightmares, flashbacks, and avoidance behavior.  An October 
2005 record is the first evidence in this period to show that 
the Veteran was withdrawing from social situations and did 
not enjoy spending time with anyone other than his wife.  A 
GAF score of 55 was assigned at that time.  In a November 
2005 treatment note, the Veteran reported periods of 
irritability and angry mood and a GAF score of 60 was 
assigned.  

The Veteran was provided a VA examination in February 2006 
where he reported worsening PTSD symptoms including 
nightmares, anger outbursts, flashbacks, intrusive thoughts, 
hypervigilance, avoidance behavior, and social isolation.  He 
also described increasing difficulty with memory and stated 
that he had recently been diagnosed with Alzheimer's disease.  
The Veteran reported being able to take care of all of his 
activities of daily living as well as helping his wife care 
for their pets and do chores around the house.  

The examiner noted that the Veteran was well groomed, 
pleasant, and cooperative.  Although his mood was anxious and 
his affect was somewhat labile and tearful, his thought 
process was mostly logical and goal-directed and there was no 
suicidal or homicidal ideation or hallucinations.  The 
examiner found that the Veteran had limited social 
relationships due to his PTSD symptoms and had been retired 
for the last 12 months.  The examiner also found that the 
Veteran was able to manage basic activities of daily living 
and personal hygiene but that there was some interference in 
his ability due to his frequent anxiety and intrusive 
thoughts.  The examiner diagnosed chronic PTSD and early 
dementia of the Alzheimer's type and stated that the PTSD 
symptoms did not seem to be caused or aggravated by his early 
dementia.  A GAF score of 52 was assigned.  

The evidence of record shows an increase in the Veteran's 
PTSD symptoms which included increased social isolation, 
disturbance in mood, and interference with his ability to 
perform activities of daily life and are indicative of a 70 
percent disability rating.  

A total or 100 percent rating is not warranted for this time 
period.  While the evidence shows increased difficulty in his 
social relationships and mood, the Veteran maintained a 
strong relationship with his wife of over 55 years, and there 
was no evidence suicidal ideation.  Similarly, his judgment 
was noted to be adequate and there was no evidence of 
impairment in thought processes.  The Veteran explained that 
he was able to perform all daily life functions, including 
attending to personal hygiene, and did not identify any other 
impairment in this area.  Moreover, the GAF scores assigned 
for this period ranged from 60 to 52, indicating symptoms of 
more moderate severity.  In sum, the weight of the evidence 
is against a finding that there was total impairment for this 
period.  

The Board recognizes that a letter dated in December 2005 was 
submitted by the Veteran's treating private physician who 
stated that the Veteran had been diagnosed with PTSD and 
panic attacks and suffered from nightmares despite 
medication.  The physician stated that it was his 
professional opinion that the Veteran should receive 100% 
disability because his symptoms were not improving.  
Similarly, another private physician submitted a letter in 
November 2006 which stated that the Veteran suffered from 
PTSD, Alzheimer's disease, hallucinations, lung cancer, and 
bowel-related issues and that the Veteran could not be left 
alone.  He stated that the Veteran was totally disabled and 
that the total disability should be reflected in his military 
pension.  

While the December 2005 and November 2006 letters are 
indicative of the increase in severity of the Veteran's 
physical and mental condition, the probative value of each 
letter is diminished.  Neither letter addressed the Veteran's 
PTSD symptomatologies according to the required DSM-IV 
standards nor discussed the Veteran's condition in terms of 
his PTSD symptomatology alone as opposed to in combination to 
other mental and physical disabilities or symptoms.  See 38 
C.F.R. §§ 4.125, 4.130.  

In addition, neither letter provided a rationale for the 
opinion that the Veteran is totally disabled beyond the 
statements that his symptoms are not improving and he cannot 
be left alone.  The Court has held that to have probative 
value, a medical opinion submitted to the Board must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl 
v. Nicholson, 21 Vet. App.  120, 124 (2007) (a medical 
opinion must support its conclusions with an analysis that 
can be considered and weighed against contrary opinions).  
Furthermore, disability ratings for PTSD are assigned based 
on the current impact the disability has on a veteran's 
occupational and social functioning.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  The fact that symptoms have not 
improved are not necessarily indicative of a worsening 
disability.  Id.   

Therefore, the evidence of record, which consists of current 
medical opinions that include complete discussions of the 
Veteran's medical history, the results of current physical 
examinations, and a discussion of the severity of the 
Veteran's PTSD symptoms based on DSM-IV guidelines, outweighs 
the December 2005 and November 2006 letters.  

Accordingly, resolving all doubt in the Veteran's favor, 
service-connected PTSD more closely approximates a 70 percent 
disability rating for the period from October 27, 2005, to 
September 13, 2007.   38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 

Increased rating for the period beginning September 13, 2007

The evidence of record establishes that the Veteran's PTSD 
symptoms are indicative of total impairment beginning 
September 13, 2007.  A 100 percent rating for PTSD is 
assigned for total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In September 2007, the Veteran's treating VA psychiatrist 
submitted a letter stating that the Veteran was under his 
care for treatment of chronic PTSD.  The psychiatrist stated 
that although the Veteran is active in group therapy 
treatment and compliant with his prescribed medications, he 
continues to suffer from severe and debilitating PTSD 
symptoms.  The psychiatrist stated that it was his clinical 
opinion that the Veteran was entirely disabled by his 
psychiatric symptoms and was thus unemployable.  

The Veteran received a VA PTSD examination in December 2007.  
The examiner stated that the Veteran experienced a full 
complement of PTSD symptoms including depressed mood, chronic 
recurrent nightmares with physical response in his sleep that 
resulted in his falling out of bed and injuring himself, 
flashbacks, panic attacks, social withdrawal, avoidance of 
reminders of war, low energy, chronic fatigue, increased 
forgetfulness with short term memory impairment, emotional 
lability, periodic angry mood, and suicidal ideations.  
Veteran reported enjoying painting and listening to music but 
he and his wife stated that there were many days where the 
Veteran was unable to participate in such activities due to 
his psychiatric symptoms.  

The examiner noted that the Veteran had a long history of 
successful employment but was now unemployable due to medical 
and mental health concerns including severe PTSD and 
depression.  While the Veteran had a good relationship with 
his wife of 56 years, he did not have children and did not 
have any other social relationships.  The Veteran was noted 
to be very limited in terms of being able to maintain family 
responsibilities and his wife now handled most of the 
household chores and was the Veteran's primary caretaker.  

The 2007 VA examiner concluded that the Veteran met the 
criteria for PTSD and that no other disorders were 
independently responsible for his impairments.  His ability 
to perform activities of daily living and routine and family 
responsibilities, his quality of life, and his physical 
health were noted to be severely affected by his PTSD 
symptoms.  

The 2007 VA examiner diagnosed chronic PTSD, panic attacks, 
and depressive disorder not otherwise specified and a GAF 
score of 50 was assigned.  The examiner noted that while 
different psychiatric disabilities were diagnosed, PTSD and 
depression frequently coexist and the symptomatologies could 
not be separated.  

In January 2008, the Veteran was treated at the VAMC for his 
psychiatric symptoms.  He was noted with recurrent, passive 
suicidal ideations, and depressive mood and thought content.  
Chronic PTSD and dementia not otherwise specified were 
diagnosed and a GAF score of 46 was assigned.  In October 
2008, a VAMC treatment note described how the Veteran's 
personal hygiene was poor and there was a strong, offensive 
body odor.  The Veteran's wife explained that he had been 
taking care of his own hygiene and that she would help him 
and would consider seeking help with caring for him.  
The evidence of record beginning in September 2007 
demonstrates an increase in PTSD symptomatology that now 
represents total impairment.  The Veteran's treating 
psychiatrist provided an opinion based on consistent 
treatment that the PTSD symptoms were debilitating and that 
the Veteran was entirely disabled as a result.  While the 
Veteran reported being able to perform activities of daily 
living with only moderate interference prior to this period, 
his ability to do so was now severely impacted by his PTSD 
symptoms and his wife was noted to be undertaking the family 
responsibilities.  Although the Veteran was noted to be able 
to maintain personal hygiene before this period, there was 
now an indication that he could no longer do so without 
assistance.  The Veteran now reported suicidal ideation where 
he hadn't before.  Finally, the GAF scores assigned during 
this period ranged from 50 to 46, indicative of serious 
impairment.  

Although it appears that the Veteran's medical condition also 
deteriorated during this period, the evidence of record 
specifically stated that the impact on his mood, ability to 
perform activities of daily living, and ability to maintain 
personal hygiene have been severely impacted by his PTSD 
symptoms.  Resolving all doubt in the Veteran's favor, the 
Board finds that a 100 percent rating is warranted for the 
period beginning September 13, 2007.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the period from October 27, 2005, to September 13, 2007, 
a disability rating of 70 percent, but no more, is granted.  

For the period beginning September 13, 2007, a disability 
rating of 100 percent is granted.  


____________________________________________
Cheryl L. Mason
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


